Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of February 2, 2018 (the “Execution Date”), by and between Matthew
DiLiberto (“Executive”) and SL Green Realty Corp., a Maryland corporation with
its principal place of business at 420 Lexington Avenue, New York, New York
10170 (the “Employer”), and amends in its entirety and completely restates that
certain employment agreement between Executive and the Employer dated as of
October 31, 2014 (the “Prior Agreement”).

 

1.                                      Term.  The term of this Agreement shall
commence on January 1, 2018 and, unless earlier terminated as provided in
Section 6 below, shall terminate on January 1, 2021 (the “Current Term”);
provided, however, that Sections 4 and 8 (and any enforcement or other
procedural provisions hereof affecting Sections 4 and 8) hereof shall survive
the termination of this Agreement as provided therein.  The Current Term shall
automatically be extended for successive six-month periods (each, a “Renewal
Term”), unless either party gives the other party at least three months’ prior
written notice of non-renewal; provided that, with respect to the first Renewal
Term that occurs after a Change-in-Control and would otherwise extend beyond the
date that is 18 months after the Change-in-Control, either party may elect for
such Renewal Term to end on the date that is 18 months and one day after the
Change-in-Control by giving the other party written notice at least three months
prior to the scheduled commencement of such Renewal Term.  In addition, in the
event that Executive has given notice of non-renewal of the term of this
Agreement, the Employer, at its sole option and discretion, may nevertheless
extend the Current Term or a Renewal Term by ninety (90) days (the “Extension
Period”), upon written notice to Executive at least eighty (80) days before the
end of the Current Term or such Renewal Term, as applicable.  The period of
Executive’s employment hereunder consisting of the Current Term, all Renewal
Terms, if any, and the Extension Period, if any, is herein referred to as the
“Employment Period.”  Subject to Section 6 and unless specified otherwise by the
party electing not to renew this Agreement, Executive’s employment with the
Employer shall terminate immediately after the expiration of the Employment
Period.  For avoidance of doubt, such termination will not be deemed to occur
during the Employment Period and, accordingly, except as set forth in
Section 7(f), Executive will not be entitled to receive any payment or benefits
under Section 7 as a result of or in connection with such termination.

 

2.                                      Employment and Duties.

 

(a)                                 Duties.  During the Employment Period,
Executive shall be employed in the business of the Employer and its affiliates. 
Executive shall serve the Employer as a senior corporate executive and shall
have the title of Chief Financial Officer of the Employer.  Executive will
report to the Chief Executive Officer of the Employer and to the President of
the Employer.  Executive’s duties and authority shall be those as would normally
attach to Executive’s position as Chief Financial Officer, including such duties
and responsibilities as are customary among persons employed in similar
capacities for similar companies, and as set forth in the By-laws of the
Employer and as otherwise established from time to time by the Board of
Directors of the Employer (the “Board”) and the Chief Executive Officer of the
Employer, but in all events such duties shall be commensurate with his position
as Chief Financial Officer of the Employer.

 

(b)                                 Best Efforts.  Executive agrees to his
employment as described in this Section 2 and agrees to devote substantially all
of his business time and efforts to the performance of his duties under this
Agreement, except as otherwise approved by the Board; provided, however, that
nothing herein shall be interpreted to preclude Executive, so long as there is
no material interference with his duties hereunder, from (i) participating as an
officer or director of, or advisor to, any charitable or other tax-exempt
organizations or otherwise engaging in charitable,

 

--------------------------------------------------------------------------------


 

fraternal or trade group activities; (ii) investing and managing his assets as
an investor in other entities or business ventures; provided that he performs no
management or similar role (or, in the case of investments other than those in
entities or business ventures engaged in the Business (as defined in Section 8),
he performs a management role comparable to the role that a significant limited
partner would have, but performs no day-to-day management or similar role) with
respect to such entities or ventures and such investment does not violate
Section 8 hereof; and provided, further, that, in any case in which another
party involved in the investment has a material business relationship with the
Employer, Executive shall give prior written notice thereof to the Board; or
(iii) serving as a member of the board of directors of a for-profit corporation
with the approval of the Chief Executive Officer of the Employer.

 

(c)                                  Travel.  In performing his duties
hereunder, Executive shall be available for all reasonable travel as the needs
of the Employer’s business may require.  Executive shall be based in New York
City or Westchester County, or within 50 miles of Manhattan but not in New
Jersey or Long Island.

 

3.                                      Compensation and Benefits.  In
consideration of Executive’s services hereunder, the Employer shall compensate
Executive as provided in this Agreement.

 

(a)                                 Base Salary.  The Employer shall pay
Executive an aggregate minimum annual salary at the rate of $550,000 per annum
from the beginning of the Employment Period through the end of the Employment
Period (“Base Salary”).  Base Salary shall be payable bi-weekly in accordance
with the Employer’s normal business practices.  Base Salary shall be reviewed by
the Board or Compensation Committee of the Board at least annually.

 

(b)                                 Incentive Compensation/Bonuses.  In addition
to Base Salary, with respect to fiscal year 2018 and thereafter during the
Employment Period, Executive shall be eligible for and shall receive, upon
approval of the Board or Compensation Committee of the Board, such annual
bonuses as the Employer, in its sole discretion, may deem appropriate to reward
Executive for job performance.  Such annual bonuses may be payable upon the
achievement of specific goals established in advance by the Compensation
Committee of the Board or may be discretionary.  In addition, Executive shall be
eligible to participate in any other bonus or incentive compensation plans in
effect with respect to senior executive officers of the Employer, as the Board
or Compensation Committee of the Board, in its sole discretion, may deem
appropriate to reward Executive for job performance.

 

(c)                                  Stock Options.  As determined by the Board
or Compensation Committee of the Board, in its sole discretion, Executive shall
be eligible to participate in the Employer’s then current stock option and
incentive plan, which authorizes the grant of stock options and stock awards of
the Employer’s common stock (“Common Stock”) and other equity-based awards or
any successor thereto (any such plan being referred to herein as the “Plan”).

 

(d)                                 Other Equity Awards.  On the Execution Date,
the Employer shall grant Executive awards with terms as set forth on Exhibit A
hereto.

 

(e)                                  Extension Period Compensation.  During the
Extension Period, if any, in lieu of the compensation set forth in Sections
3(a)-(d) above for such period, the Employer shall pay Executive a salary
(“Extension Period Salary”) during such period in cash, at a per annum rate
equal to the sum of the following: (i) Executive’s Base Salary during the prior
fiscal year; (ii) any annual cash bonus earned by Executive for the prior fiscal
year; and (iii) the value of that portion of Executive’s full value equity
awards granted on or after the date hereof which vested during

 

2

--------------------------------------------------------------------------------


 

the prior fiscal year.  For the avoidance of doubt, the term “full value equity
awards” does not include stock options or grants under any future outperformance
plan.  The value of the full value equity awards in the foregoing clause
(iii) shall be equal to the Fair Market Value of such securities as of the
vesting date.  For purposes of the foregoing, “Fair Market Value” of a security
on a particular date means (i) if the securities are then listed on a national
securities exchange, the closing sales price of such security on the principal
national securities exchange on which such securities are listed on such date
(or, if such date is not a trading day, on the last trading day preceding such
date ), (ii) if the securities are not then listed on a national securities
exchange but are then traded on an over-the-counter market, the average of the
closing bid and asked prices for such securities in such over-the-counter market
for such date (or, if there were no sales on such date in such market, on the
last preceding date on which there was a sale of such securities in such market,
as determined by the Compensation Committee of the Board), or (iii) if the
securities are not then listed on a national securities exchange or traded on an
over-the-counter market, such value as the Compensation Committee of the Board
in its discretion may in good faith determine; provided that, where the
securities are so listed or traded, the Compensation Committee of the Board may
make such discretionary determinations where the securities have not been traded
for 10 trading days.  Extension Period Salary shall be payable bi-weekly in
accordance with the Employer’s normal business practices, except that if the
annual cash bonus for Executive for the prior fiscal year has not yet been
determined as of any bi-weekly payment date, the portion of the Extension Period
Salary for such bi-weekly period that is based on such annual cash bonus shall
be paid promptly after the amount of such bonus is determined.

 

(f)                                   Expenses.  Executive shall be reimbursed
for all reasonable business related expenses incurred by Executive at the
request of or on behalf of the Employer, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Employer.  Any expenses incurred during the Employment Period
but not reimbursed by the Employer by the end of the Employment Period, shall
remain the obligation of the Employer to so reimburse Executive.

 

(g)                                  Health and Welfare Benefit Plans.  During
the Employment Period, Executive and Executive’s immediate family shall be
entitled to participate in such health and welfare benefit plans as the Employer
shall maintain from time to time for the benefit of senior executive officers of
the Employer and their families, on the terms and subject to the conditions set
forth in such plan.  Nothing in this Section shall limit the Employer’s right to
change or modify or terminate any benefit plan or program as it sees fit from
time to time in the normal course of business so long as it does so for all
senior executives of the Employer.

 

(h)                                 Vacations.  Executive shall be entitled to
paid vacations in accordance with the then regular procedures of the Employer
governing senior executive officers.

 

(i)                                     Other Benefits.  During the Employment
Period, the Employer shall provide to Executive such other benefits, as
generally made available to other senior executives of the Employer; provided
that it is acknowledged that the Employer’s Chief Executive Officer and Chairman
may be provided with additional benefits not made available to Executive.

 

(j)                                    Timing of Expense Reimbursement.  All
in-kind benefits provided and expenses eligible for reimbursement under this
Agreement must be provided by the Employer or incurred by Executive during the
time periods set forth in this Agreement.  All reimbursements shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year

 

3

--------------------------------------------------------------------------------


 

shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

(k)                                 Post-Change-in-Control Compensation.  If a
Change-in-Control occurs during the Employment Period, then, unless the parties
hereto agree otherwise, for the period from the Change-in-Control through the
end of the Employment Period, in lieu of the compensation set forth in Sections
3(a)-(d) above for such period, the Employer shall pay Executive an amount (the
“Change-in-Control Period Compensation”) during such period in cash at a per
annum rate at least equal to the sum of the following: (i) Executive’s Base
Salary in effect immediately prior to the Change-in-Control (which shall be
considered Executive’s Base Salary for all periods following the
Change-in-Control for purposes of Section 7 below); (ii) the annual cash bonus
earned by Executive for the most recently completed fiscal year prior to the
Change-in-Control for which the amount of the annual cash bonus has been
determined (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units or other equity awards, as determined at the
time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) (which shall be considered Executive’s annual cash bonus for all periods
following the Change-in-Control for purposes of Section 7 below); (iii) the
value of any required contributions, notional or otherwise, made by the Employer
during the most recently completed fiscal year prior to the Change-in-Control to
a deferred compensation plan on behalf of Executive; and (iv) the value of that
portion of Executive’s equity awards (other than grants under any future
outperformance plan or equity awards that were granted in lieu of annual cash
bonus, as determined at the time of grant by the Compensation Committee of the
Board, in its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards) that vested during the most recently completed fiscal year prior to the
Change-in-Control.  The value of the equity awards in the foregoing clause
(iv) shall be equal to (A) for all equity awards that deliver the full value of
the underlying securities, the Fair Market Value of such securities as of the
vesting date; (B) for each award of stock options, that percentage of the grant
date fair value of such award which is equal to the percentage of the award that
became so vested; and (C) for all other equity awards, the Fair Market Value of
such awards on the vesting date as determined by the Compensation Committee of
the Board.  For purposes of the foregoing, “Fair Market Value” of a security on
a particular date means (i) if the securities are then listed on a national
securities exchange, the closing sales price of such security on the principal
national securities exchange on which such securities are listed on such date
(or, if such date is not a trading day, on the last trading day preceding such
date ), (ii) if the securities are not then listed on a national securities
exchange but are then traded on an over-the-counter market, the average of the
closing bid and asked prices for such securities in such over-the-counter market
for such date (or, if there were no sales on such date in such market, on the
last preceding date on which there was a sale of such securities in such market,
as determined by the Compensation Committee of the Board), or (iii) if the
securities are not then listed on a national securities exchange or traded on an
over-the-counter market, such value as the Compensation Committee of the Board
in its discretion may in good faith determine; provided that, where the
securities are so listed or traded, the Compensation Committee of the Board may
make such discretionary determinations where the securities have not been traded
for 10 trading days.  The Change-in-Control Period Compensation shall be payable
bi-weekly in accordance with the Employer’s normal business practices.  The
Employer, with the consent of Executive, may grant substitute equity awards in
lieu of the component of the Change-in-Control Period Compensation attributable
to the value of Executive’s equity awards as set forth in clause (iv) above.

 

4

--------------------------------------------------------------------------------


 

4.                                      Indemnification and Liability
Insurance.  The Employer agrees to indemnify Executive to the extent permitted
by applicable law, as the same exists and may hereafter be amended, from and
against any and all losses, damages, claims, liabilities and expenses asserted
against, or incurred or suffered by, Executive (including the costs and expenses
of legal counsel retained by the Employer to defend Executive and judgments,
fines and amounts paid in settlement actually and reasonably incurred by or
imposed on such indemnified party) with respect to any action, suit or
proceeding, whether civil, criminal administrative or investigative in which
Executive is made a party or threatened to be made a party, either with regard
to his entering into this Agreement with the Employer or in his capacity as an
officer or director, or former officer or director, of the Employer or any
affiliate thereof for which he may serve in such capacity.  The Employer also
agrees to secure and maintain officers and directors liability insurance
providing coverage for Executive. The provisions of this Section 4 shall remain
in effect after this Agreement is terminated irrespective of the reasons for
termination.

 

5.                                      Employer’s Policies.  Executive agrees
to observe and comply with the reasonable rules and regulations of the Employer
as adopted by the Board and the Chief Executive Officer from time to time
regarding the performance of his duties and communicated to Executive, and to
carry out and perform orders, directions and policies communicated to him from
time to time by the Board and the Chief Executive Officer, so long as same are
otherwise consistent with this Agreement.

 

6.                                      Termination.  Executive’s employment
hereunder may be terminated under the following circumstances:

 

(a)                                 Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any one hundred and twenty (120) days in a one hundred and
eighty (180) day  period, and within thirty (30) days after written Notice of
Termination (as defined in Section 6(d)) is given he shall not have returned to
the performance of his duties hereunder on a full-time basis, the Employer may
terminate Executive’s employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board upon written
notice to Executive.  For purposes of this Agreement, “Cause” shall mean
Executive’s: (A) engaging in conduct which is a felony; (B) material breach of
any of his obligations under Sections 8(a) through 8(e) of this Agreement;
(C) willful misconduct of a material nature or gross negligence with regard to
the Employer or any of its affiliates; (D) material fraud with regard to the
Employer or any of its affiliates; (E) willful or material violation of any
reasonable written rule, regulation or policy of the Employer applicable to
senior executives unless such a violation is cured within thirty (30) days after
written notice of such violation by the Board or the Chief Executive Officer; or
(F) failure to competently perform his duties which failure is not cured within
thirty (30) days after receiving notice from the Employer specifically
identifying the manner in which Executive has failed to perform (it being
understood that, for this purpose, the manner and level of Executive’s
performance shall not be determined based on the financial performance
(including without limitation the

 

5

--------------------------------------------------------------------------------


 

performance of the stock) of the Employer).  For clarity, conduct shall not be
considered “willful” with respect to any action taken or not taken based on the
advice of the Employer’s outside legal counsel.

 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time without Cause (as
defined in Section 6(a)(iii) above), by the Chief Executive Officer of the
Employer or a majority vote of all of the members of the Board upon written
notice to Executive, subject only to the severance and other payment provisions
specifically set forth in Section 7.

 

(b)                                 Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of
Section 6(a)(ii) above.

 

(ii)                                  With Good Reason.  Executive’s employment
hereunder may be terminated by Executive with Good Reason by written notice to
the Board providing at least ten (10) days’ notice prior to such termination. 
For purposes of this Agreement, termination with “Good Reason” shall mean the
occurrence of one of the following events within sixty (60) days prior to such
termination:

 

(A)                               a material change in duties, responsibilities,
status or positions with the Employer that does not represent a promotion from
or maintaining of Executive’s duties, responsibilities, status or positions,
except in connection with the termination of Executive’s employment for Cause,
disability, retirement or death;

 

(B)                               a failure by the Employer to pay compensation
when due in accordance with the provisions of Section 3, which failure has not
been cured within twenty (20) business days after the notice of the failure
(specifying the same) has been given by Executive to the Employer;

 

(C)                               a material breach by the Employer of any
provision of this Agreement, which breach has not been cured within thirty (30)
days after notice of noncompliance (specifying the nature of the noncompliance)
has been given by Executive to the Employer;

 

(D)                               the Employer’s requiring Executive to be based
in an office not meeting the requirements of the last sentence of Section 2(c);

 

(E)                                a reduction by the Employer in Executive’s
Base Salary to less than the minimum Base Salary set forth in Section 3(a);

 

(F)                                 the failure by the Employer to continue in
effect an equity award program or other substantially similar program under
which Executive is eligible to receive awards;

 

(G)                               a material reduction in Executive’s benefits
under any benefit plan (other than an equity award program) compared to those
currently received (other than in connection with and proportionate to the
reduction of the benefits received by all or most senior executives or
undertaken in order to maintain such

 

6

--------------------------------------------------------------------------------


 

plan in compliance with any federal, state or local law or regulation governing
benefits plans, including, but not limited to, the Employee Retirement Income
Security Act of 1974, which shall not constitute Good Reason for the purposes of
this Agreement); or

 

(H)                              the failure by the Employer to obtain from any
successor to the Employer an agreement to be bound by this Agreement pursuant to
Section 15 hereof, which has not been cured within thirty (30) days after the
notice of the failure (specifying the same) has been given by Executive to the
Employer.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)                                  Definitions.  The following terms shall be
defined as set forth below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

(A)                               any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer representing 25% or
more of either (1) the combined voting power of the Employer’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) or (2) the then outstanding shares of all classes of stock of the
Employer (in either such case other than as a result of the acquisition of
securities directly from the Employer); or

 

(B)                               the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors, shall be deemed to be an Incumbent Director; or

 

(C)                               there is consummated (1) any consolidation or
merger of the Employer or any subsidiary that would result in the Voting
Securities of the Employer outstanding immediately prior to such merger or
consolidation representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) less than 50% of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation or ceasing to have the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Employer, if the
shareholders of the Employer and unitholders of SL Green Operating Partnership,
L.P. (the “Partnership”) taken as a whole and considered as one class
immediately before such transaction own, immediately after consummation of such
transaction,

 

7

--------------------------------------------------------------------------------


 

equity securities and partnership units possessing less than 50% of the
surviving or acquiring company and partnership taken as a whole; or

 

(D)                               the stockholders of the Employer shall approve
any plan or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Executive or (B) the Employer, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan of the Employer or any of its
subsidiaries.  In addition, no Change-in-Control shall be deemed to have
occurred under clause (i)(A) above by virtue of a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial owner as
described in such clause, if any individual or entity described in clause (A) or
(B) of the foregoing sentence is a member of such group.

 

(d)                                 Notice of Termination.  Any termination of
Executive’s employment by the Employer or by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto in accordance with Section 11 of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and, as
applicable, shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.  Executive’s employment shall terminate as of the
effective date set forth in the Notice of Termination (the “Termination Date”),
which date shall not be more than thirty (30) days after the date of the Notice
of Termination.  For avoidance of doubt, a notice of non-renewal pursuant to
Section 1 shall not be considered a Notice of Termination.

 

7.                                      Compensation Upon Termination;
Change-in-Control.

 

(a)                                 Termination By Employer Without Cause or By
Executive With Good Reason.  If, during the Employment Period (i) Executive is
terminated by the Employer without Cause pursuant to Section 6(a)(iv) above, or
(ii) Executive shall terminate his employment hereunder with Good Reason
pursuant to Section (6)(b)(ii) above, then the Employment Period shall terminate
as of the Termination Date, Executive shall be entitled to receive his earned
and accrued but unpaid Base Salary on the Termination Date, and Executive shall
also be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to

 

8

--------------------------------------------------------------------------------


 

the Termination Date, subject, in the case of the following items, to
(1) Executive’s execution of a mutual release agreement with the Employer in
form and substance reasonably satisfactory to Executive and the Employer,
whereby, in general, each party releases the other from all claims such party
may have against the other party (other than (A) claims against the Employer
relating to the Employer’s obligations under this Agreement, including without
limitation, Executive’s rights to indemnification and D&O insurance coverage and
to vested benefits under any employee benefit plan of the Employer or any
affiliate of the Employer in which Executive participates, and certain other
specified agreements arising in connection with or after Executive’s
termination, including, without limitation, Employer’s obligations hereunder to
provide severance payments and benefits and accelerated vesting of equity awards
and (B) claims against Executive relating to or arising out of any act of fraud,
intentional misappropriation of funds, embezzlement or any other action with
regard to the Employer or any of its affiliated companies that constitutes a
felony under any federal or state statute committed or perpetrated by Executive
during the course of Executive’s employment with the Employer or its affiliates,
in any event, that would have a material adverse effect on the Employer, or any
other claims that may not be released by the Employer under applicable law) (the
“Release Agreement”), which the Employer shall execute within five (5) business
days after such execution by Executive, and (2) the effectiveness and
irrevocability of the Release Agreement with respect to Executive within thirty
(30) days after the Termination Date (with the 30th day after the Termination
Date being referred to herein as the “Payment Date”):

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to (A) the average of the annual cash
bonuses (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units, LTIP units (“LTIP Units”) in the
Partnership or other equity awards, as determined at the time of grant by the
Compensation Committee of the Board, in its sole discretion, and reflected in
the minutes or consents of the Compensation Committee of the Board relating to
the approval of such equity awards, but excluding any annual or other equity
awards made other than as payment of a cash bonus) earned by Executive in
respect of the two most recently completed fiscal years for which the amount of
the annual cash bonus has been determined (the “Average Annual Cash Bonus”)
multiplied by (B) a fraction, the numerator of which is the number of days in
the fiscal year in which Executive’s employment terminates through the
Termination Date (and the number of days in the prior fiscal year, in the event
that Executive’s annual cash bonus for such year had not been determined as of
the Termination Date) and the denominator of which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Executive’s average annual Base Salary in effect during the twenty-four
(24) months immediately prior to the Termination Date (the “Average Annual Base
Salary”), and (B) the Average Annual Cash Bonus.

 

(iii)                               If Executive was participating in the
Employer’s group health, dental and/or vision plan immediately prior to the
Termination Date, then the Employer shall pay to Executive a monthly cash
payment for a period of twelve (12) months after the Termination Date equal to
the amount of monthly employer contribution that the Employer would have made to
provide health, dental and/or vision insurance to Executive if Executive had
remained employed by the Employer.  Notwithstanding the foregoing, the Employer
shall in no event be required to make the payments otherwise required by this
Section 7(a)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services

 

9

--------------------------------------------------------------------------------


 

(such entitlement being determined without regard to any individual waivers or
other similar arrangements).

 

(iv)                              Any unvested shares of restricted stock,
restricted stock units, LTIP Units or other equity-based awards (i.e., shares,
units or other awards then still subject to restrictions under the applicable
award agreement) granted to Executive by the Employer or the Partnership shall
not be forfeited on the Termination Date and shall become vested (i.e., free
from such restrictions), and any unexercisable or unvested stock options granted
to Executive by the Employer shall not be forfeited on the Termination Date and
shall become vested and exercisable, on the Payment Date.  Any unexercised stock
options granted to Executive by the Employer shall remain exercisable until the
second January 1 to follow the Termination Date or, if earlier, the expiration
of the initial applicable term stated at the time of the grant.  For avoidance
of doubt, the provisions of this Section 7(a)(iv) shall not apply to grants made
under any future outperformance plan, which shall be governed by their
respective plan terms as in effect from time to time.

 

(v)                                 In the event such termination occurs in
connection with or within eighteen (18) months after a Change-in-Control then,
in addition to the payments and benefits set forth above (or, as specifically
cited below, in lieu of such payments and benefits): (A) in lieu of the
severance payment set forth in Section 7(a)(ii), Executive shall receive as
severance pay, in a single payment on the Payment Date, an amount in cash equal
to two (2.0) times the sum of (I) the Average Annual Base Salary and (II) the
Average Annual Cash Bonus; (B) the monthly cash payments provided for in the
first sentence of Section 7(a)(iii) above shall be extended from twelve (12)
months to twenty-four (24) months, but shall otherwise be subject to the terms
of Section 7(a)(iii); (C) neither Executive nor the Employer shall be required
to execute the Release Agreement; and (D) if such Change-in-Control also
constitutes a “change in the ownership” of the Employer, a “change in the
effective control” of the Employer or a “change in ownership of a substantial
portion of the assets” of the Employer, each within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations promulgated thereunder, then the Payment Date shall occur on the
Termination Date.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(b)                                 Termination By the Employer For Cause or By
Executive Without Good Reason.  If, during the Employment Period, (i) Executive
is terminated by the Employer for Cause pursuant to Section 6(a)(iii) above, or
(ii) Executive voluntarily terminates his employment hereunder without Good
Reason pursuant to Section 6(b)(iii) above, then the Employment Period shall
terminate as of the Termination Date and Executive shall be entitled to receive
his earned and accrued but unpaid Base Salary on the Termination Date, but, for
avoidance of doubt, shall not be entitled to any annual cash bonus for the year
in which the termination occurs, severance payment, continuation of benefits or
acceleration of vesting or extension of exercise period of any equity awards,
except as otherwise provided in the documentation applicable to such equity
awards.  Other than as may be provided under Section 4 or as expressly provided
in this Section 7(b) or Section 7(e), the Employer shall have no further
obligations hereunder following such termination.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Termination by Reason of Death.     If
Executive’s employment terminates due to his death during the Employment Period,
Executive’s estate (or a beneficiary designated by Executive in writing prior to
his death) shall be entitled to the following payments and benefits:

 

(i)                                     On the Termination Date, Executive’s
estate (or a beneficiary designated by Executive in writing prior to his death)
shall receive an amount equal to any earned and accrued but unpaid Base Salary
and a prorated annual cash bonus (equal to the Average Annual Cash Bonus
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which Executive’s employment terminates through the date of
Executive’s death (and the number of days in the prior fiscal year, in the event
that Executive’s annual cash bonus for such year had not been determined as of
the date of Executive’s death) and the denominator of which is 365).

 

(ii)                                  Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall be credited with
twelve (12) months service after termination under any provisions governing
restricted stock, restricted stock units, LTIP Units, options or other
equity-based awards granted to Executive or Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) by the Employer or the
Partnership relating to the vesting or initial exercisability thereof, and, if
such twelve (12) months of credit would fall within a vesting period, a pro rata
portion of the unvested shares of restricted stock, restricted stock units, LTIP
Units or other equity-based awards granted to Executive by the Employer or the
Partnership that otherwise would have become vested upon the conclusion of such
vesting period (assuming, if applicable, the attainment of any required
performance goals) shall become vested on the date of Executive’s termination
due to his death, and a pro rata portion of the unexercisable stock options
granted to Executive by the Employer that otherwise would have become
exercisable upon the conclusion of such vesting period (assuming, if applicable,
the attainment of any required performance goals) shall become exercisable on
the date of Executive’s termination due to such death; provided that any
unvested or unexercisable restricted stock, restricted stock units, LTIP Units,
options or other equity-based awards that were granted as payment of a cash
bonus, as determined at the time of grant by the Compensation Committee of the
Board, in its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards, shall become fully vested and exercisable on the date of Executive’s
death.  For avoidance of doubt, the provisions of this Section 7(c)(ii) shall
not apply to (1) grants made under any future outperformance plan, which shall
be governed by their respective plan terms as in effect from time to time, and
(2) stock option grants made under the Plan to the extent such options shall
become fully vested and exercisable on the date of Executive’s termination due
to such death in accordance with their terms as currently in effect. 
Furthermore, upon such death, any vested unexercised stock options granted to
Executive by the Employer shall remain vested and exercisable until the earlier
of (A) the date on which the term of such stock options otherwise would have
expired, or (B) the second January 1 after the date of Executive’s termination
due to his death.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(d)                                 Termination by Reason of Disability.  In the
event that Executive’s employment terminates during the Employment Period due to
his disability as defined in Section 6(a)(ii) above, Executive shall be entitled
to receive his earned and accrued but unpaid Base Salary on the

 

11

--------------------------------------------------------------------------------


 

Termination Date and Executive shall be entitled to the following payments and
benefits in lieu of any further compensation for periods subsequent to the
Termination Date, subject to (1) Executive’s execution of the Release Agreement,
which Release Agreement the Employer shall execute within five (5) business days
after such execution by Executive, and (2) the effectiveness and irrevocability
of the Release Agreement with respect to Executive within thirty (30) days after
the Termination Date:

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to the Average Annual Cash Bonus
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which Executive’s employment terminates through the Termination
Date (and the number of days in the prior fiscal year, in the event that
Executive’s annual cash bonus for such year had not been determined as of the
Termination Date) and the denominator of which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Average Annual Base Salary and (B) the Average Annual Cash Bonus.

 

(iii)                               If Executive was participating in the
Employer’s group health, dental and/or vision plan immediately prior to the
Termination Date, then the Employer shall pay to Executive a monthly cash
payment for a period of thirty-six (36) months after the Termination Date equal
to the amount of monthly employer contribution that the Employer would have made
to provide health, dental and/or vision insurance to Executive if Executive had
remained employed by the Employer.  Notwithstanding the foregoing, the Employer
shall in no event be required to make the payments otherwise required by this
Section 7(d)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)                              Executive shall be credited with twelve (12)
months of service after termination under any provisions governing restricted
stock, restricted stock units, LTIP Units, options or other equity-based awards
granted to Executive by the Employer or the Partnership relating to the vesting
or initial exercisability thereof and, if such twelve (12) months of credit
would fall within a vesting period, a pro rata portion of the unvested shares of
restricted stock, restricted stock units, LTIP Units or other equity-based
awards granted to Executive by the Employer or the Partnership that otherwise
would have become vested upon the conclusion of such vesting period (assuming,
if applicable, the attainment of any required performance goals) shall become
vested on the Payment Date, and a pro rata portion of the unvested or
unexercisable stock options granted to Executive by the Employer that otherwise
would have become vested or exercisable upon the conclusion of such vesting
period (assuming, if applicable, the attainment of any required performance
goals) shall become vested and exercisable on the Payment Date; provided that
any unvested or unexercisable restricted stock, restricted stock units, LTIP
Units, options or other equity-based awards that were granted as payment of a
cash bonus, as determined at the time of grant by the Compensation Committee of
the Board, in its sole discretion, and reflected in the minutes or consents of
the Compensation Committee of the Board relating to the approval of such equity
awards shall become fully vested and exercisable on the Payment Date.  Any
vested unexercised stock options granted to Executive by the Employer shall
remain vested and exercisable until the earlier of (A) the date on which the
term of such stock options otherwise would have expired, or (B) the

 

12

--------------------------------------------------------------------------------


 

second January 1 after the Termination Date.  For avoidance of doubt, the
provisions of this Section 7(d)(iv) shall not apply to (1) grants made under any
future outperformance plan, which shall be governed by their respective plan
terms as in effect from time to time, and (2) stock option grants made under the
Plan to the extent such options shall become fully vested and exercisable on the
date of Executive’s termination due to such disability in accordance with their
terms as currently in effect.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(e)                                  Notwithstanding any of the foregoing
provisions to the contrary and without regard to any release requirement,
Executive (or his estate, as applicable) shall be entitled to (i) receive
payment for any already accrued but unused vacation days and any unreimbursed
expenses already incurred on behalf of the Employer (to the extent consistent
with the Employer’s expense reimbursement policies absent a termination),
(ii) retain any already vested stock options or any other already vested
equity-based compensation (subject, in each case, to the terms of the underlying
option or equity award agreement and plan (including, without limitation, any
provision of an option providing for its expiration upon or within a certain
number of days following termination)), and (iii) retain any vested rights in
any 401(k) plans in which he participated during his employment, in the case of
each of (i)-(iii) above, as of the Termination Date.  Nothing in this Section 7
shall be construed to limit any rights Executive may have to elect to continue
his health coverage pursuant to 29 U.S.C. § 1161 et seq. (commonly known as
“COBRA”).

 

(f)                                   Change-in-Control Non-Renewal.  In the
event that the Employment Period ends within 18 months after a Change-in-Control
as a result of the Employer delivering a written notice of non-renewal pursuant
to Section 1 in connection with or following the Change-in-Control, then, upon
the termination of Executive’s employment with the Employer, Executive will be
entitled to receive all the benefits and payments provided for under
Section 7(a) to the same extent as if such termination had been the termination
of Executive during the Employment Period by the Employer without Cause pursuant
to Section 6(a)(iv) within 18 months after a Change-in-Control, except that, for
purposes of determining the amount of the Average Annual Base Salary and the
Average Annual Cash Bonus, the Termination Date will be deemed to be the last
day of the Employment Period.

 

8.                                      Confidentiality; Prohibited Activities. 
Executive and the Employer recognize that due to the nature of his employment
and relationship with the Employer, Executive has access to and develops
confidential business information, proprietary information, and trade secrets
relating to the business and operations of the Employer.  Executive acknowledges
that (i) such information is valuable to the business of the Employer,
(ii) disclosure to, or use for the benefit of, any person or entity other than
the Employer, would cause irreparable damage to the Employer, (iii) the
principal businesses of the Employer are the acquisition, development,
management, leasing or financing of (A) any office real estate property,
including without limitation the origination of first-mortgage and mezzanine
debt or preferred equity financing for real estate projects throughout the
United States and (B) any multi-family residential or retail real estate
property located in the borough of Manhattan (collectively, the “Business”) and
(iv) the Employer is one of the limited number of persons who have developed a
business such as the Business.  Executive further acknowledges that his duties
for the Employer include the duty to develop and maintain client, customer,
employee, and other business relationships on behalf of the Employer; and that
access to and development of those close business relationships for the Employer
render his services special, unique and extraordinary.  In recognition that the
goodwill and business relationships described herein are

 

13

--------------------------------------------------------------------------------


 

valuable to the Employer, and that loss of or damage to those relationships
would destroy or diminish the value of the Employer, and in consideration of the
compensation (including severance) arrangements hereunder, and other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged by Executive, Executive agrees as follows:

 

(a)                                 Confidentiality.  During the term of this
Agreement (including any renewals or extensions), and at all times thereafter,
Executive shall maintain the confidentiality of all confidential or proprietary
information of the Employer (“Confidential Information”), and, except in
furtherance of the business of the Employer or as specifically required by law
or by court order, he shall not directly or indirectly disclose any such
information to any person or entity; nor shall he use Confidential Information
for any purpose except for the benefit of the Employer.  For purposes of this
Agreement, “Confidential Information” includes, without limitation:  client or
customer lists, identities, contacts, business and financial information
(excluding those of Executive prior to employment with Employer); investment
strategies; pricing information or policies, fees or commission arrangements of
the Employer; marketing plans, projections, presentations or strategies of the
Employer; financial and budget information of the Employer; new personnel
acquisition plans; and all other business related information which has not been
publicly disclosed by the Employer.  This restriction shall apply regardless of
whether such Confidential Information is in written, graphic, recorded,
photographic, data or any machine-readable form or is orally conveyed to, or
memorized by, Executive.  For the avoidance of doubt, Section 8(a) shall not
interfere with Executive’s rights to retain copies of any documents or data
relating to Executive’s compensation and benefits (including, without
limitation, copies of this Employment Agreement, and side letters and any
documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss the same with Executive’s advisors or
immediate family (in each case, on a confidential basis). In addition, nothing
in this Agreement shall be interpreted or applied to prohibit Executive from
making any good faith report to any governmental agency or other governmental
entity concerning any acts or omissions that Executive may believe to constitute
a possible violation of federal or state law or making other disclosures that
are protected under the whistleblower provisions of applicable federal or state
law or regulation.

 

(b)                                 Prohibited Activities.  Because Executive’s
services to the Employer are essential and because Executive has access to the
Employer’s Confidential Information, Executive covenants and agrees that, so
long as the Employer has not materially breached its obligations to Executive
under this Agreement (or, in the event such breach has occurred, the Employer
has cured such breach or such breach only occurred following a material breach
by Executive of his obligations under this Agreement):

 

(i)                                     during the Employment Period, and for
the one-year period following the termination of Executive by either party for
any reason other than (A) non-renewal at the expiration of the Current Term or
any Renewal Term or (B) termination by the Employer without Cause or Executive
with Good Reason in connection with or within eighteen (18) months after a
Change-in-Control, Executive will not, anywhere in the United States, without
the prior written consent of the Board which shall include the unanimous consent
of the Directors other than any other officer of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent, in any element of the Business, subject, however, to
Section 8(c) below; and

 

14

--------------------------------------------------------------------------------


 

(ii)                                  during the Employment Period, and during
(x) in the case of clause (A) below, the two-year period following the
termination of Executive by either party for any reason (including the
expiration of the term of the Agreement) other than a termination in connection
with or within eighteen (18) months after a Change-in-Control that constitutes a
termination either by the Employer without Cause or by Executive with Good
Reason, or (y) the one-year period following such termination in the case of
clause (B) below, Executive will not, without the prior written consent of the
Board which shall include the unanimous consent of the Directors who are not
officers of the Employer, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity), (A) solicit, encourage, or engage in any activity to induce
any employee of the Employer to terminate employment with the Employer, or to
become employed by, or to enter into a business relationship with, any other
person or entity, or (B) solicit, encourage, or engage in any activity to induce
any prospective party to a transaction with the Employer (including, without
limitation, potential purchases, sales or leases of real estate assets) that is
under agreement, negotiation or active consideration by the Employer to not
enter into or complete such transaction with the Employer (or to only do so on
terms less favorable to the Employer than otherwise would have been obtained);
provided that, following the termination of Executive, this clause (B) shall
only apply to transactions that were under agreement, negotiation or active
consideration by the Employer during the six-month period prior to such
termination.  For purposes of this subsection, the term “employee” means any
individual who is an employee of or consultant to the Employer (or any
affiliate) during the six-month period prior to Executive’s last day of
employment.

 

(c)                                  Other Investments/Activities. 
Notwithstanding anything contained herein to the contrary, Executive is not
prohibited by this Section 8 from making investments (i) expressly disclosed to
the Employer in writing before the date hereof; (ii) solely for investment
purposes and without participating in the business in which the investments are
made, in any entity that engages, directly or indirectly, in the acquisition,
development, construction, operation, management, financing or leasing of office
real estate properties, regardless of where they are located, if (x) Executive’s
aggregate investment in each such entity constitutes less than one percent of
the equity ownership of such entity, (y) the investment in the entity is in
securities traded on any national securities exchange, and (z) Executive is not
a controlling person of, or a member of a group which controls, such entity; or
(iii) if the investment is made in (A) assets other than Competing Properties
(including, without limitation, multi-family residential or retail real estate
properties located outside of the borough of Manhattan) or (B) any entity other
than one that is engaged, directly or indirectly, in the acquisition,
development, construction, operation, management, financing or leasing of
Competing Properties.  For purposes of this Agreement, a “Competing Property”
means:  (i) an office real estate property located outside of New York City,
unless the property (A) is not an appropriate investment opportunity for the
Employer, (B) is not directly competitive with the Businesses of the Employer
and (C) has a fair market value at the time Executive’s investment is made of
less than $25 million, (ii) an office real estate property located in New York
City or (iii) a multi-family residential or retail real estate property located
in the borough of Manhattan.

 

(d)                                 Employer Property.  Executive acknowledges
that all originals and copies of materials, records and documents generated by
him or coming into his possession during his employment by the Employer are the
sole property of the Employer (“Employer Property”).  During his employment, and
at all times thereafter, Executive shall not remove, or cause to be removed,
from the premises of the Employer, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the

 

15

--------------------------------------------------------------------------------


 

Employer, except as required by law or legal process or in furtherance of his
duties under this Agreement.  When Executive terminates his employment with the
Employer, or upon request of the Employer at any time, Executive shall promptly
deliver to the Employer all originals and copies of Employer Property in his
possession or control and shall not retain any originals or copies in any form,
except that Executive may retain a copy of his Rolodex or other similar contact
list.  For the avoidance of doubt, Section 8(d) shall not interfere with
Executive’s rights to retain copies of any documents or data relating to
Executive’s compensation and benefits (including, without limitation, copies of
this Employment Agreement, and side letters and any documents relating to any of
Executive’s equity-based award rights or other compensation and benefits) and/or
discuss the same with Executive’s advisors or immediate family (in each case, on
a confidential basis).

 

(e)                                  No Disparagement.  For one (1) year
following termination of Executive’s employment for any reason, Executive shall
not intentionally disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about (i) the Employer and its parent,
affiliates or subsidiaries, if any; (ii) any product or service provided by the
Employer and its parent, affiliates or subsidiaries, if any; or (iii) the
Employer’s and its parent’s, affiliates’ or subsidiaries’ prospects for the
future.  For one (1) year following termination of Executive’s employment for
any reason, the Employer shall not disclose or cause to be disclosed any
negative, adverse or derogatory comments or information about Executive. 
Nothing in this Section shall prohibit either the Employer or Executive from
testifying truthfully in any legal or administrative proceeding or otherwise
truthfully responding to any other request for information or testimony that
Executive is legally required to respond to, or making any legally required
disclosures, and/or discussing any of the above with the Employer’s legal
advisors or Executive’s legal advisors on a confidential basis.

 

(f)                                   Remedies.  Executive declares that the
foregoing limitations in Sections 8(a) through 8(e) above are reasonable and
necessary for the adequate protection of the business and the goodwill of the
Employer.  If any restriction contained in this Section 8 shall be deemed to be
invalid, illegal or unenforceable by reason of the extent, duration or scope
thereof, or otherwise, then the court making such determination shall have the
right to reduce such extent, duration, scope, or other provisions hereof to make
the restriction consistent with applicable law, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby.  In the
event that Executive breaches any of the promises contained in this Section 8,
Executive acknowledges that the Employer’s remedy at law for damages will be
inadequate and that the Employer will be entitled to specific performance, a
temporary restraining order or preliminary injunction to prevent Executive’s
prospective or continuing breach and to maintain the status quo.  The existence
of this right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive hereby agrees to waive his right to a jury
trial with respect to any action commenced to enforce the terms of this
Agreement.  Executive shall have remedies comparable to those of the Employer as
set forth above in this Section 8(f) if the Employer breaches Section 8(e).

 

(g)                                  Transition.  Regardless of the reason for
his departure from the Employer, Executive agrees that at the Employer’s sole
costs and expense, for a period of not more than thirty (30) days after
termination of Executive, he shall take all steps reasonably requested by the
Employer to effect a successful transition of client and customer relationships
to the person or persons designated by the Employer, subject to Executive’s
obligations to his new employer.

 

16

--------------------------------------------------------------------------------


 

(h)                                 Cooperation with Respect to Litigation. 
During the Employment Period and at all times thereafter, Executive agrees to
give prompt written notice to the Employer of any formally asserted claim
relating to the Employer and to cooperate fully, in good faith and to the best
of his ability with the Employer in connection with any and all pending,
potential or future claims, investigations or actions which directly or
indirectly relate to any action, event or activity about which Executive has or
is reasonably believed by the Employer to have direct material knowledge in
connection with or as a result of his employment by the Employer hereunder,
provided that Executive is not waiving any legal rights he may have.  Such
cooperation will include all assistance that the Employer, its counsel or its
representatives may reasonably request, including reviewing documents, meeting
with counsel, providing factual information and material, and appearing or
testifying as a witness; provided, however, that the Employer will reimburse
Executive for all reasonable expenses, including travel, lodging and meals, and
reasonable legal fees and expenses (except to the extent that legal
representation is provided by the Employer at the Employer’s expense) incurred
by him in fulfilling his obligations under this Section 8(h) and, except as may
be required by law or by court order, should Executive then be employed by an
entity other than the Employer, such cooperation will not materially interfere
with Executive’s then current employment or his efforts to obtain new
employment.  In addition, for all time that Executive reasonably expends at the
request of the Employer in cooperating with the Employer pursuant to this
Section 8(h) when Executive is no longer employed by the Employer, the Employer
shall compensate Executive at a per diem rate equal to the sum of (A) Base
Salary in Executive’s last fiscal year of employment during the Employment
Period plus (B) Executive’s actual annual cash bonus for the last full fiscal
year of employment during the Employment Period for which such a bonus was
determined, divided by 220; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

(i)                                     Survival.  The provisions of this
Section 8 and any other provisions relating to the enforcement thereof shall
survive termination of Executive’s employment.

 

9.                                      Arbitration.  Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
(other than a controversy or claim arising under Section 8, to the extent
necessary for the Employer (or its affiliates, where applicable) to avail itself
of the rights and remedies referred to in Section 8(f)) that is not resolved by
Executive and the Employer (or its affiliates, where applicable) shall be
submitted to arbitration in New York, New York in accordance with New York law
and the procedures of the American Arbitration Association.  The determination
of the arbitrator(s) shall be conclusive and binding on the Employer (or its
affiliates, where applicable) and Executive and judgment may be entered on the
arbitrator(s)’ award in any court having jurisdiction.

 

10.                               Conflicting Agreements.  Executive hereby
represents and warrants that the execution of this Agreement and the performance
of his obligations hereunder will not breach or be in conflict with any other
agreement to which he is a party or is bound, and that he is not now subject to
any covenants against competition or similar covenants which would affect the
performance of his obligations hereunder.

 

11.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand and or sent by prepaid telex, cable or other electronic
devices or sent, postage prepaid, by registered or certified mail or telecopy or
overnight courier service and shall be deemed given when so delivered by hand,
telexed, cabled or telecopied, or if mailed, three (3) days after mailing (one
(1) business day in the case of express mail or overnight courier service), as
follows:

 

17

--------------------------------------------------------------------------------


 

(a)                                 if to Executive:

 

Matthew DiLiberto, at the address shown on the execution page hereof

 

(b)                                 if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention: Daniel P. Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.                               Amendments.  No amendment, modification or
waiver in respect of this Agreement shall be effective unless it shall be in
writing and signed by the party against whom such amendment, modification or
waiver is sought.

 

13.                               Severability.  If any provision of this
Agreement (or any portion thereof) or the application of any such provision (or
any portion thereof) to any person or circumstances shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof (or the remaining portion hereof) or the application of such
provision to any other persons or circumstances.

 

14.                               Withholding.  The Employer shall be entitled
to withhold from any payments or deemed payments any amount of tax withholding
it determines to be required by law.

 

15.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of both parties and their respective
successors and assigns, including any corporation with which or into which the
Employer may be merged or which may succeed to its assets or business, provided,
however, that the obligations of Executive are personal and shall not be
assigned by him.  This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, assigns, heirs, distributees, devisees and legatees.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more such  counterparts have
been signed by each of the parties and  delivered to the other party.

 

17.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within  such State,
without regard to the conflicts of law principles of such State.

 

18

--------------------------------------------------------------------------------


 

18.                               Choice of Venue.  Subject to the provisions of
Section 9, Executive agrees to submit to the jurisdiction of the United States
District Court for the Southern District of New York or the Supreme Court of the
State of New York, New York County, for the purpose of any action to enforce any
of the terms of this Agreement.

 

19.                               Parachutes.

 

(a)         Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Code (whether or not under an existing
plan, arrangement or other agreement) (each such parachute payment, a “Parachute
Payment”), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code or any successor thereto, then the following
provisions shall apply:

 

(i)                                     If the Parachute Payments, reduced by
the sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes payable by Executive on the amount of the Parachute
Payments which is in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, Executive shall be entitled to the full benefits
payable under this Agreement.

 

(ii)                                  If the Threshold Amount is less than
(x) the Parachute Payments, but greater than (y) the Parachute Payments reduced
by the sum of (1) the Excise Tax and (2) the total of the federal, state, and
local income and employment taxes on the amount of the Parachute Payments which
is in excess of the Threshold Amount, then the Parachute Payments shall be
reduced (but not below zero) to the extent necessary so that the Parachute
Payment shall not exceed the Threshold Amount.  In such event, the Parachute
Payments shall be reduced in the following order, in each case, in reverse
chronological order beginning with the Parachute Payments that are to be paid
the furthest in time from consummation of the transaction that is subject to
Section 280G of the Code:  (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Parachute Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

(b)         For the purposes of this Section 19, “Threshold Amount” shall mean
three times Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

 

(c)          The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing

 

19

--------------------------------------------------------------------------------


 

the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in each applicable state and locality, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.  Any determination by the accounting firm shall be
binding upon the Employer and the Executive.

 

20.                               Section 409A.

 

(a)         Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, the Employer determines that Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of Executive’s separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  If any such delayed cash payment is otherwise payable on
an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.  Any payments
delayed pursuant to this Section 20(a) shall bear interest during the period of
such delay at the simple rate of 5% per annum.

 

(b)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)         The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.                               Entire Agreement.  This Agreement (including,
without limit, any attached exhibits hereto and any equity and award agreements
referred to herein or therein) contains the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings relating to such subject
matter, including, without limitation, the Prior Agreement.  The parties hereto
shall not be liable or bound to any other party in any manner by any

 

20

--------------------------------------------------------------------------------


 

representations, warranties or covenants relating to such subject matter except
as specifically set forth herein.

 

22.                               Section Headings.  Section headings used in
this Agreement are included for convenience of reference only and will not
affect the meaning of any provision of this Agreement.

 

23.                               Board Approval.  The Employer represents that
the Board (or the Compensation Committee thereof) has approved the economic
terms of this Agreement.

 

[Remainder of page intentionally left blank]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

SL GREEN REALTY CORP.

 

 

 

By:

/s/ Marc Holliday

 

 

Name: Marc Holliday

 

 

Title: Chief Executive Officer

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Matthew DiLiberto

 

 

Name: Matthew DiLiberto

 

 

[Signature Page to DiLiberto Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LONG-TERM INCENTIVE PLAN UNITS (“LTIP UNITS”)

 

LTIP Units (Time-Based Vesting)

 

1.  Plan:  SL Green Realty Corp. Fourth Amended and Restated 2005 Stock Option
and Incentive Plan (the “2005 Plan”)

 

2.  Type of Award:  LTIP units in SL Green Operating Partnership, L.P.

 

3.  Total Number of Units:  15,000

 

4.  Distributions will be paid on all 15,000 units whether vested or not.

 

5.  Vesting:  Subject to acceleration as set forth in the Agreement, 5,000 of
the units shall vest on each of January 1, 2019, January 1, 2020 and January 1,
2021, if and as employment continues.

 

LTIP Units (Performance-Based Vesting)

 

1.              Plan:  The 2005 Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Total Number of Units:  15,000

 

4.              The Special LTIP Unit Sharing Percentage will equal 10%, the
Distribution Participation Date will be the vesting date and an LTIP unit will
only be considered part of the Same Award as other LTIP units that actually vest
on the same date as such LTIP unit. To the extent the aggregate amount of
distributions that would have been received on vested LTIP units from the date
of issuance through the vesting date (if the Distribution Participation Date had
been the issuance date) exceeds the amount of the Special LTIP Unit Distribution
that Executive becomes entitled to upon such vesting date, Executive will be
entitled to receive a cash payment in such amount on such vesting date.

 

5.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units may vest on each of January 1, 2019, January 1, 2020 and January 1,
2021 (each, a “Vesting Date”) as set forth below. 5,000 of the units will be
“Eligible Units” with respect to each Vesting Date.

 

(i)                                     On each Vesting Date, if Executive’s
employment continues through such Vesting Date and the Employer achieves either
(A) an increase in funds from operations (with such adjustments as the
Compensation Committee determines to be appropriate for comparability between
periods) on a weighted average diluted per share of Common Stock of the Employer
basis (“FFO Growth”) at an annualized rate of between 2.5% and 5% per year,
calculated on a simple, non-compounded basis, or (B) a percentage total return
to stockholders on each share of Common Stock of the Employer outstanding during
the entire period between the top 66.7% and top 33.3% of the companies that were
constituents of the SNL Office REIT Index during the entire period (or, in the
event such index is discontinued or its methodology significantly changed prior
to such Vesting Date, a comparable index selected by the Compensation Committee
in good faith), in each case, during the last fiscal year completed before such
Vesting Date (or on a cumulative basis from the beginning of 2018 through the
end of the most recent fiscal year ended prior to such Vesting Date), then
between 50% and 100% of the Eligible Units with respect to such Vesting Date
will vest on such Vesting Date, based on linear interpolation between the
performance criteria set forth in this paragraph (using whichever single
performance criterion results in vesting of the greatest number of Eligible
Units), as illustrated by the table below:

 

A-1

--------------------------------------------------------------------------------


 

 

 

Performance Achieved

 

Eligible Units Vested

 

Threshold

 

2.5% FFO Growth or Top 66.7%

 

50

%

Target

 

3.75% FFO Growth or Top 50%

 

75

%

Maximum

 

5% FFO Growth or Top 33.3%

 

100

%

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved with respect to the full number of Eligible
Units with respect to any Vesting Date prior to the last Vesting Date, but would
have been achieved at a level greater than any previously determined level of
achievement if the period for which they were measured had been the period from
the beginning of 2018 through the end of a fiscal quarter ending on or after
March 31 of the year in which such Vesting Date occurs, then, if and as
employment continues through a subsequent Vesting Date, the performance criteria
will be met at such greater level of achievement as of such subsequent Vesting
Date and any Eligible Units with respect to such Vesting Date that have not yet
vested but would have vested based on such greater level of achievement shall
vest as of such subsequent Vesting Date.  Any units subject to performance-based
vesting that have not vested as of the last Vesting Date shall be forfeited.

 

Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

6.              Change-in-Control: If a Change-in-Control occurs prior to
(a) January 1, 2021 and (b) the vesting of all of the LTIP units and (c) the
termination of Executive’s employment, then achievement of the performance
criteria set forth above with respect to the unvested LTIP units will be
measured based on performance from the beginning of each applicable period
through the date of the Change-in-Control (as opposed to the period(s) otherwise
set forth above) and any additional LTIP units with respect to which the
performance criteria are achieved will vest on the later of the date of such
Change-in-Control or the first Vesting Date on which such LTIP units were
eligible to vest, subject to Executive’s continued employment through such date
and subject to acceleration as set forth in the Agreement. For purposes of
measuring FFO Growth in the event of a Change-in-Control, FFO Growth will be
measured from the beginning of the applicable period(s) through the end of the
most recently completely quarter prior to the Change-in-Control for which
financial results were publicly released by the Employer. In the event Executive
is terminated without Cause or for Good Reason in connection with or within 18
months after such a Change-in-Control, all of the units will vest upon such
termination regardless of whether performance-based vesting had previously
occurred.

 

A-2

--------------------------------------------------------------------------------